Art. 1223, P. C. is quoted in the opinion of Judge Christian, and for the refusal to incorprate same in the charge of the court, this case is reversed. I cannot approve the reversal under the facts and law as I understand same. The facts show that Sheriff Arthur, Mr. Dilllon and Mrs. Macon, eye-witnesses, — swore that appellant fired at the sheriff twice before Mr. Arthur drew his pistol, a 45 Colts, and shot at appellant. The pistol used by appellant was a 25 automatic. Four witnesses who heard the shooting swore that the smaller pistol fired first.
Mr. Arthur testified that he took appellant around the garage from where he was talking in order to search him for a pistol, — that he never did such a thing publicly if it could be avoided, and that when they got around there he told appellant he would have to shake him down for a gun, whereupon appellant drew his pistol and fired at him a number of times before witness drew his and shot at appellant. Appellant testified that after the sheriff took him around the garage, the latter pulled out his pistol and shot twice at witness, and he then drew his pistol and shot six times at the sheriff. The only eye witness beside appellant introduced for the defense testified that he saw appellant and Mr. Arthur as they turned the corner of a building, and that three things happened at once. He saw Mr. Arthur reach back toward his pistol, and at the same time he heard shots, and appellant disappeared. He said there were no two or three seconds, that the reaching back and the firing were at the same time.
Upon these facts the court told the jury in the charge that every person had the right to defend himself against real and *Page 180 
apparent danger as viewed from his standpoint, and that if from appellant's standpoint it appeared that Arthur had made or was about to make an attack upon him producing in defendant's mind a reasonable apprehension of death or serious bodily injury, and that under such reasonable expectation or fear he shot Arthur, he should be acquitted. There was no controversy over the deadly character of the weapon used by Mr. Arthur, which was a 45 caliber pistol. There was no contradiction of his testimony that when he drew it he shot at appellant. The only issue was as to who did the first shooting. Under these facts appellant could have gotten no more by the giving of the charge covering Art. 1223, supra, than he did get from the charge as given. We are forbidden by Art. 666, C. C. P. to reverse cases for errors in the charge, unless we think same calculated to injure the accused. Application has been given of this statute in a case similar to the one before us. See Escobar v. State, 121 Tex.Crim. Rep.. My Brethren entertain the view that the opinion of reversal should be approved. Not being able to agree with them, I respectfully dissent.